UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2128



CONNIE J. LAISHLEY,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Maurice G. Taylor, Jr.,
Magistrate Judge. (3:05-cv-00714)


Submitted:   April 30, 2008                 Decided:   July 21, 2008


Before MOTZ and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Connie J. Laishley, Appellant Pro Se. Heather Benderson, Michael
McGaughran,   SOCIAL    SECURITY   ADMINISTRATION,    Philadelphia,
Pennsylvania; Kelly Rixner Curry, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Connie J. Laishley appeals the magistrate judge’s order

affirming     the   Commissioner’s      denial     of   disability   insurance

benefits and supplemental security income.*               We must uphold the

decision    to   deny   benefits   if       the   decision   is   supported   by

substantial evidence and the correct law was applied.                   See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.     See Laishley v. Astrue, No. 3:05-cv-00714 (S.D. W. Va.

Sept. 4, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                        2